DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                         BENITO CHARLES,
                             Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-79

                             [April 11, 2019]

  Appeal of order denying rule 3.850 motion from the Seventeenth
Judicial Circuit, Broward County; Elizabeth Anne Scherer, Judge; L.T.
Case No. 06-18235CF10A.

  Benito Charles, Moore Haven, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and DAMOORGIAN, JJ., concur.

                         *          *           *

  Not final until disposition of timely filed motion for rehearing.